DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-19 are pending in the instant application. No claims have been cancelled. No claims have been added.  No claims have been amended.  Claims 1-19 are rejected herein. The rejection of the pending claims are hereby made final. 

Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-19 are rejected under 35 U.S.C. 103(1)(a)as being unpatentable over Chen et al (US 2015/0310384) in view of Dione (US 2018/0276695).


Regarding claim 1, the prior art discloses:
A method for scheduling logistic resources, comprising: determining, by a computing device, a warehouse resource from a warehouse resource providing terminal and a distribution resource from a distribution resource providing terminal; integrating, by the computing device, the warehouse resource and the distribution resource according to a resource integration rule to obtain a logistic resource that satisfies a condition; releasing, by the computing device, the logistic resource, to allow a commodity object providing terminal requesting to use the logistic resource to schedule the logistic resource; (see at least paragraph [0068]). 
Chen et al does not appear to explicitly disclose wherein the resource integration rule comprises at least a characteristic of the warehouse resource and a distribution attribute of the distribution resource
and establishing, by the computing device, a mapping relationship between the commodity object and the logistic resource.  
However, Dione discloses a logistic demand forecasting system and method wherein the resource integration rule comprises at least a characteristic of the warehouse resource and a distribution attribute of the distribution resource and establishing, by the computing device, a mapping relationship between the commodity object and the logistic resource (see at least paragraph [0051] to Dione “Implementations provide for a prediction engine 250 that builds a logistics demand forecasting analytics model, which employs one or more machine-learning algorithms 252 to determine the logistic demand forecasting data 132 based on the e-receipt data 112 identified and aggregated by the AI analyzer and aggregator 240”)
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method for processing commodity object information, as disclosed by Chen et al and the logistic demand forecast system and distribution method as taught by Dione, in order to properly route and deliver products effectively to customers could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
Regarding claim 2, the prior art discloses:
The method according to claim 1, wherein the characteristic of  warehouse resource comprises a warehouse capacity and an inventory turnover period; and wherein the determining a warehouse resource from a warehouse resource providing terminal comprises: determining an inventory turnover period of a warehouse unit provided by the warehouse resource providing terminal according to a historical sales quantity and a historical sales volume ratio of the warehouse unit within a time period; and using at least one obtained inventory turnover period of the warehouse unit as an inventory turnover period of the warehouse resource providing terminal (see at least paragraph [0051]). Regarding claim 3, the prior art discloses:
The scheduling method according to claim 1, wherein the distribution resource comprises a distribution attribute; and wherein the determining of a distribution resource from a distribution resource providing terminal comprises: receiving a distribution type, distribution routes, and a distribution capacity of each distribution route released by the distribution resource providing terminal; and determining the distribution attribute of the distribution resource providing terminal according to the distribution type, the distribution routes, and the distribution capacity of each distribution route (see at least paragraph [0072]). Regarding claim 4, the prior art discloses:
The method according to claim 1, wherein the integrating of the warehouse resource and the distribution resource according to a resource integration rule to obtain a logistic resource that satisfies a condition comprises: performing integration based on the resource integration rule, the warehouse (see at least paragraph [0068]). Regarding claim 5, the prior art discloses:
The method according to claim 1, wherein after releasing the logistic resource, the method further comprises: receiving logistic resource order information sent by the commodity object providing terminal, wherein the logistic resource order information comprises a logistic resource selected by the commodity object providing terminal and identifier information and the selected logistic resource (see at least paragraph [0083]). 
	Chen et al does not appear to explicitly disclose wherein the establishing a mapping relationship between the commodity object and the logistic resource comprises establishing a mapping relationship between the identifier information of the commodity object.
 However, Dione discloses a logistic demand forecasting system and method wherein the resource integration rule comprises at least a characteristic of the warehouse resource and a distribution attribute of the distribution resource and establishing, by the computing device, a mapping relationship between the commodity object and the logistic resource (see at least paragraph [0051] to Dione “Implementations provide for a prediction engine 250 that builds a logistics demand forecasting analytics model, which employs one or more machine-learning algorithms 252 to determine the logistic demand forecasting data 132 based on the e-receipt data 112 identified and aggregated by the AI analyzer and aggregator 240”)
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method for processing commodity object information, as disclosed by Chen et al and the logistic demand forecast system and distribution method as taught by Dione, in order to properly route and deliver products effectively to customers could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
	
Regarding claim 6, the prior art discloses:
The method according to claim 1, wherein after releasing the logistic resource, the method further comprises: receiving order information sent by providing terminal, wherein the order information (see at least paragraph [0073]), wherein the order information further comprises distribution address information; determining the warehouse resource for the commodity object providing terminal according to the identifier information of the commodity object providing terminal; determining, according to the warehouse resource, warehouse units in which the commodity object corresponding to the identifier information of the commodity object is located (see at least paragraph [0026]); according to the distribution address information, selecting, from the determined warehouse units, a warehouse unit whose distance from the distribution address information is less than a threshold; and sending the order information to the selected warehouse unit, and instructing the selected warehouse unit to dispatch and distribute the commodity object according to the order information (see at least paragraph [0035]). Regarding claim 7, the prior art discloses:
The method according to claim 6, wherein the determining, according to the warehouse resource, of the warehouse units in which the commodity object corresponding to the identifier information of the commodity object is located comprises: if a quantity of pieces of identifier information of commodity objects included in the order information is greater than one, respectively determining, according to the warehouse resource, a warehouse unit in which a commodity object corresponding to a piece of identifier information of commodity object is located (see at least paragraph [0093]); and wherein the method further comprises: if commodity objects corresponding to the identifier information of commodity objects included in the order information are located in different warehouse units, dividing the order information into a plurality of pieces of sub-order information according to the warehouse units in which the commodity objects are located, wherein each piece of sub-order information comprises identifier information of the commodity objects that are located in the same warehouse unit (see at least paragraph [0075]). Regarding claim 8, the prior art discloses:
The method according to claim 1, further comprising: monitoring an inventory quantity of the warehouse resource included in a logistic resource selected by the commodity object providing terminal; generating a branch-warehouse replenishment/allocation strategy according to the inventory quantity and a sales volume prediction value, wherein the sales volume prediction value is determined according to a sales volume prediction algorithm and historical sales volume data of warehouse units, and wherein the branch-warehouse replenishment/allocation strategy is configured to adjust inventory quantities of commodity objects in the warehouse units; and sending the branch-warehouse replenishment/allocation strategy to the commodity object providing terminal (see at least paragraphs [0051 and 0072]). Regarding claim 9, the prior art discloses:
The method according to claim 1, wherein the releasing the logistic resource, comprises: determining cost information of different logistic resources, and displaying the cost information (see at least paragraph [0051]). Claims 10-19 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687